Scott E. Gizer, Esq., Nevada Bar No. 12216
  sgizer@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & McRAE LLP
601 South Seventh Street, 2nd Floor
Las Vegas, Nevada 89101
Telephone: (702) 331-7593
Facsimile: (702) 331-1652

Devin A. McRae, Pro Hac Vice
dmcrae@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & MCRAE LLP
6420 Wilshire Boulevard, 17th Floor
Los Angeles, California 90048
Telephone: (323) 301-4660
Facsimile: (323) 301-4676

Erik C. Alberts, Pro Hac Vice
erik.alberts@ealawfirm.net
LAW OFFICES OF ERIK C. ALBERTS
5900 Wilshire Boulevard, 26th Floor
Los Angeles, California 90036
Telephone: (323) 330-0583
Facsimile: (323) 330-0584

Attorneys for Plaintiff
Tara Lee, Pro Hac Vice
taralee@quinnemanuel.com
Keith H. Forst, Pro Hac Vice
keithforst@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
1300 I Street, NW, Suite 900
Washington, DC 20005
Tel.: (202) 538-8000
Fax: (202) 538-8100

Daniel P. Mach, Pro Hac Vice
danielmach@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Tel: (212) 849-7066
Facsimile: (212) 847-7100

E. Leif Reid, SBN 5750
lreid@lrrc.com
Kristen L. Martini, SBN 11272
kmartini@lrrc.com
LEWIS ROCA ROTHGERBER CHRISTIE LLP
One East Liberty Street, Suite 300
Reno, NV 89501-2128
Tel.: (775) 823-2900
Fax: (775) 839-2929
lreid@lrrc.com
kmartini@lrrc.com

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA



  KARL E. RISINGER, an individual, on
  behalf of himself and all others similarly       Case No.: 2:12-cv-00063-MMD-PAL
  situated,

                         Plaintiff,

                 vs.                               JOINT MOTION TO STAY THE
                                                   PERIOD FOR DEPOSITIONS
  SOC LLC, a Delaware limited liability            PENDING PLAINTIFF’S OBJECTION
  company registered and doing business in         TO OCTOBER 9 ORDER
  Nevada as SOC NEVADA LLC; SOC-SMG,
  INC., a Nevada corporation; DAY &
  ZIMMERMAN, INC., a Maryland
  corporation; and DOES 1-20, inclusive,

                         Defendants.




                                               2
1          Plaintiff Karl Risinger, individually and on behalf of those similarly situated, and Defendants

2   SOC LLC, SOC-SMG, Inc., and Day & Zimmermann, Inc. submit this joint motion for a stay of the

3   60-day period in which, pursuant to this Court’s October 9, 2018 order, Defendants are entitled to

4   notice and take (1) up to 20 telephonic 1-hour depositions of prior deponents to address the issue of

5   hazard pay, and (2) up to 20 in-person 7-hour depositions of respondents to the survey class counsel

6   took of class members while the District Judge considers Plaintiff’s pending Objection to Magistrate

7   Judge’s October 9, 2018 Order, ECF No. 301, which seeks, inter alia, to conduct a new survey. The

8   parties have conferred and agree that a stay of the period for these depositions is appropriate until

9   after the District Judge resolves the pending Objection. A proposed order is appended hereto.




                                                     1
Dated: October 31, 2018   EARLY SULLIVAN WRIGHT GIZER & McRAE
                          LLP

                          By: /s/ Scott E. Gizer
                               SCOTT E. GIZER
                               DEVIN A. MCRAE
                               Attorneys for Plaintiff

Dated: October 31, 2018   QUINN EMANUEL URQUHART & SULLIVAN LLP

                          By: /s/ Tara Lee
                               TARA LEE
                               KEITH H. FORST
                               DANIEL P. MACH
                               Attorneys for Defendants

                          In association with:
                                E. LEIF REID
                                KRISTEN L. MARTINI
                                Attorneys for Defendants




                               1
                               CERTIFICATE OF SERVICE
       Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of QUINN

EMANUEL URQUHART & SULLIVAN, LLP, and that on October 31, 2018, I caused the

following document(s) to be served to the persons listed below via the Court’s Case Management

and Electronic Case Filing (CM/ECF) system:

       JOINT MOTION TO STAY THE PERIOD FOR DEPOSITIONS
       PENDING PLAINTIFF’S OBJECTION TO OCTOBER 9 ORDER
Scott E. Gizer, Esq., Nevada Bar No. 12216
  sgizer@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & McRAE LLP
601 South Seventh Street, 2nd Floor
Las Vegas, Nevada 89101
Tel.: (702) 331-7593
Fax: (702) 331-1652

Devin A. McRae, Pro Hac Vice
  dmcrae@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & MCRAE LLP
6420 Wilshire Boulevard, 17th Floor
Los Angeles, California 90048
Tel.: (323) 301-4660
Fax: (323) 301-4676

Erik C. Alberts, Pro Hac Vice
  erik.alberts@ealawfirm.net
LAW OFFICES OF ERIK C. ALBERTS
5900 Wilshire Boulevard, 26th Floor
Los Angeles, California 90036
Tel.: (323) 330-0583
Fax: (323) 330-0584



Attorneys for Plaintiff

I declare under penalty of perjury that the foregoing is true and correct.
DATED October 31, 2018.

                                                     /s/ Daniel P. Mach
                                                   AN EMPLOYEE OF QUINN EMANUEL
                                                   URQUHART & SULLIVAN, LLP




                                               2
Scott E. Gizer, Esq., Nevada Bar No. 12216
  sgizer@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & McRAE LLP
601 South Seventh Street, 2nd Floor
Las Vegas, Nevada 89101
Telephone: (702) 331-7593
Facsimile: (702) 331-1652

Devin A. McRae, Pro Hac Vice
dmcrae@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & MCRAE LLP
6420 Wilshire Boulevard, 17th Floor
Los Angeles, California 90048
Telephone: (323) 301-4660
Facsimile: (323) 301-4676

Erik C. Alberts, Pro Hac Vice
erik.alberts@ealawfirm.net
LAW OFFICES OF ERIK C. ALBERTS
5900 Wilshire Boulevard, 26th Floor
Los Angeles, California 90036
Telephone: (323) 330-0583
Facsimile: (323) 330-0584

Attorneys for Plaintiff
Tara Lee, Pro Hac Vice
taralee@quinnemanuel.com
Keith H. Forst, Pro Hac Vice
keithforst@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
1300 I Street, NW, Suite 900
Washington, DC 20005
Tel.: (202) 538-8000
Fax: (202) 538-8100

Daniel P. Mach, Pro Hac Vice
danielmach@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Tel: (212) 849-7066
Facsimile: (212) 847-7100

E. Leif Reid, SBN 5750
lreid@lrrc.com
Kristen L. Martini, SBN 11272
kmartini@lrrc.com
LEWIS ROCA ROTHGERBER CHRISTIE LLP
One East Liberty Street, Suite 300
Reno, NV 89501-2128
Tel.: (775) 823-2900
Fax: (775) 839-2929
lreid@lrrc.com
kmartini@lrrc.com

Attorneys for Defendants

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA



 KARL E. RISINGER, an individual, on behalf      Case No.: 2:12-cv-00063-MMD-PAL
 of himself and all others similarly situated,
                       Plaintiff,

               vs.                               ORDER GRANTING
                                                 DEFENDANTS’ MOTION TO STAY
 SOC LLC, a Delaware limited liability
 company registered and doing business in
 Nevada as SOC NEVADA LLC; SOC-SMG,
 INC., a Nevada corporation; DAY &
 ZIMMERMANN, INC., a Maryland
 corporation; and DOES 1-20, inclusive,

                       Defendants.
1          IT IS ORDERED that the parties’ Joint Motion to Stay The Period For Depositions

2   Pending Plaintiff’s Objection To October 9, 2018 Order is GRANTED. Defendants may notice

3   and take the depositions allowed pursuant to this Court’s October 9, 2018 Order within a period to

4   be set after the District Judge rules on Plaintiff’s pending objection.



           Dated this 2nd day of November, 2018.




                                                      UNITED STATES MAGISTRATE JUDGE




                                                       2
